DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.
Priority
	This application is a 371 of PCT/EP2013/063324 dated June 25, 2013, which claims foreign priority to European Patent Office Document No. 12173485.9 dated June 25, 2012.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on January 11, 2021 in which Claims 1-13, 16 and 18-20 are cancelled and Claims 14 and 22 are amended.  Claims 14, 15, 17 and 21-23 are pending in the instant application, which will be examined on the merits herein.

Rejections Withdrawn
Applicant's arguments, see page 1, line 10 to page 2, last line of the Remarks, filed January 11, 2022, with respect to Claims 14-17 and 21-23 have been fully considered and are persuasive. The rejection of Claims 14-17 and 21-23 on the ground double patenting under 35 U.S.C. 101 has been withdrawn in view of the amendment of Claim 14 in Applicants’ Response filed January 11, 2022.
Applicant's arguments, see pages 4 page 9, line 5 of the Remarks, filed January 11, 2022, with respect to Claims 14-17 and 21-23, have been fully considered and are persuasive. The rejection of Claims 14-17 and 21-23 under 35 U.S.C. 103 has been withdrawn.

The following are new ground or modified rejections necessitated by Applicants'  amendment, filed on January 11, 2022, wherein the limitations in pending independent Claim 14 as amended now have been changed; Claims 15, 17 and 21-23 depend from Claim 14.  The limitations in the amended claims have changed and the breadth of the claims has changed.  Therefore, rejections from the previous Office Action, dated September 13, 2021, have been modified and are listed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 14, 15, 17, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 7-13 of copending Application No. 14/409,522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the current claims and the claims recited in the ‘522 application recite a process for the manufacture of an alkylfluoroacrylate, comprising the steps of an alkylfluoroacetate with an ester of oxalic acid being reacted in the presence of sodium methoxide in methanol  and a suitable solvent in a crossed Claisen condensation reaction resulting in a Claisen salt; the Claisen salt obtained in being optionally filtered off and washed with a suitable solvent; the Claisen salt obtained being reacted with paraformaldehyde in a suitable solvent; the alkylfluoroacrylate obtained being isolated using a suitable solvent, wherein the alkylfluoroacrylate is methylfluoroacrylate wherein the solvent is an alkane selected from a group consisting of pentane and hexane.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 15, 17 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhenjiang (CN 102211998 A, published Oct. 12, 2011, provided with the IDS dated 8/17/2020) in view of Kreis et al (US Patent No. 9,000,210 B2, provided with the attached PTO-892) and Sedlak (US Patent No. 3,075,002 A, provided with the IDS dated 8/17/2030).
sodium methoxide and a suitable solvent in a crossed Claisen condensation reaction resulting in a Claisen salt; (B) the Claisen salt obtained in step A optionally filtered off and washed with a suitable solvent; (C) the Claisen salt obtained in step A or B reacting with paraformaldehyde in a suitable solvent; (D) the alkylfluoroacrylate obtained in step C being isolated using a suitable solvent, wherein the alkylfluoroacrylate is methylfluoroacrylate or ethylfluoroacrylate; wherein the solvent in at least steps C and D and optionally in one of steps A or B is an alkane selected form a group consisting of pentane or hexane.
	The Zhenjiang CN publication discloses a method for synthesizing methyl fluoroacrylate (see title) that comprises methyl acetate dimethyl oxalate being dissolved in a solvent (see abstract) that may be selected from the group that include diethyl ether, methyl tert-butyl ether, diphenyl ether, ethylene glycol dimethyl ether, and tetrahydrofuran one (see paragraph no. 0020) in the present of a base that may be selected as sodium methoxide (see paragraph no. 0021), wherein an enolate intermediate is formed as the Claisen salt, which is reacted with paraformaldehyde in a solvent to produce the methyl fluoroacrylate (see abstract).  Zhenjiang discloses the final product being wash with brine to remove water-soluble impurities followed by distillation to obtain the final product (see paragraph no. 0026).  The above mentioned methyl fluoroacrylate in the Zhenjiang publication embraces the methylfluoroacrylate recited in current Claim 1; the above mentioned methyl tert-butyl ether as the solvent embraces the suitable solvent recited in Steps A, B and D of current Claim 14 and the same solvent recited in current Claim 21; the above mentioned methyl acetate dimethyl oxalate in the Zhenjiang publication embraces the ester of oxalic acid recited in current Claim 14 and the dimethyloxalate recited in current Claim 17; the above mentioned paraformaldehyde in the Zhenjiang publication embraces the same compound recited in current Claim 14; the above mentioned sodium methoxide as the base in the Zhenjiang publication embraces the base recited instant Claim 14; the brine used to remove water-soluble impurities followed by distillation to obtained a high purity final product 
	The instantly claimed process for the manufacture of an alkylfluoroacrylate differs from the method of synthesizing methyl-fluoroacrylate in the Zhenjiang publication by reciting the requirement of using an alkane that may be selected as pentane or hexane as the solvent.
	However, the Kreis et al patent discloses preparation of substituted 2-fluoroacrylic acid derivatives in the presence of at least one inert solvent, whereby hexane may be selected as the preferred solvent (see column 7, line 65 and column 8, line 1), which embraces the hexane recited in current Claim 14 and embraces the pentane recited in current Claim 21 since pentane is only one less carbon atom than hexane.  The Kreis et al patent shows it would be obvious to substitute hexane as solvent in the Zhenjiang publication for the preparation of an alkylfluoroacrylate. 
	Applicants further amended Claims 14 by adding the information recited in canceled Claim 20 that recites that the base is sodium methoxide in methanol.
	However, the Sedlak ‘002 patent discloses a process for preparing fluoroacrylates that uses strong bases that may be selected as sodium methoxide (see column 1, line 63) and a solvent that may be selected as methanol (see column 1, line 68), thus showing that use of sodium methoxide in methanol to prepare fluoroacrylates is known in the art.
One of ordinary skill in this art would be motivated to combine the teaching of the Zhenjiang publication with the teaching of the Kreis et al patent and Sedlak ‘002 patent to reject the currently claimed invention since each of the documents disclose processes for manufacturing alkylfluoroacrylates.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the solvent used to react paraformaldehyde with the intermediate reaction product for synthesizing methyl-fluoroacrylate in the Zhenjiang publication with pentane or hexane in view of the recognition in the art, as suggested in the Kries et al patent, that hexane as a solvent would be effective in providing fluoroacrylates in good yield and purity, as further suggested in the Sedlak ‘002 patent which discloses the reaction of sodium methoxide in methanol.
Response to Arguments
Applicant’s arguments with respect to Claims 14, 15, 17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Everett White whose telephone number is (571)272-0660.  The examiner can normally be reached on M-F from M-F 11:00 - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623